Jenks, J.:
The relator was dismissed his place of foreman in the department of highways of the borough of Queens by the president of the borough. His grievance is that although he was an exempt volunteer fireman he did not have such a hearing, on notice and charges, as is afforded to him by the Civil Service Law.* It cannot *230be gainsaid that the return shows that in several respects the rights assured by such a hearing were either denied or substantially withheld. The only debatable question is whether the president of the borough was apprised of this status of the relator.
The petition shows not only that the petitioner is a veteran exempt volunteer fireman, but also “ that his certificate as such veteran exempt was duly filed in the office of the Department of Highways of the City of New York on or about the 10th day of July, 1902.” In People ex rel. McDonald v. Clausen (50 App. Div. 286; appeal dismissed, 163 N. Y. 523) this court, in its first department, say: “ To charge a public official with notice of the fact that his subordinate employees are honorably discharged veterans requires that a distinct notice shall be given to the' official in relation to the status of the employee as regards the office or employment which he holds, or a record in the department from which that fact can be ascertained.” I think that this filing of such certificate was sufficient notice of his status.
The determination must be annulled, with costs, and thé relator reinstated, with costs.
Woodwabd and Rich, JJ., concurred; Gtaynoe, J., read for confirmation.*

 See Laws of 1899, chap. 370, § 21, as amd. by Laws of 1902, chap. 270, and Laws of 1904, chap. 697.— [Rep.